Case 8:19-cv-01499-DOC-DFM Document 39 Filed 06/16/20 Page 1 of 24 Page ID #:1249




    1
    2
    3
    4
    5
    6
    7
    8                            UNITED STATES DISTRICT COURT
    9                           CENTRAL DISTRICT OF CALIFORNIA
   10
        NANCY DEVRIES,                            CASE NO. SA CV 19-01499-DOC-DFM
   11
   12              Plaintiff,
   13                                             FINDINGS OF FACT, CONCLUSIONS
             vs.                                  OF LAW, AND TRIAL ORDER
   14
   15 AETNA LIFE INSURANCE COMPANY,
   16
                   Defendant.
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                              1
Case 8:19-cv-01499-DOC-DFM Document 39 Filed 06/16/20 Page 2 of 24 Page ID #:1250




    1   I.      INTRODUCTION
    2           The parties filed Trial Briefs and Responses in this matter on February 26, 2020 and
    3 March 17, 2020, respectively. Due to the COVID-19 pandemic and the Central District of
    4 California’s Continuity of Operations Plan, the Court vacated the bench trial scheduled for
    5 May 4, 2020 and invited the parties to submit supplemental briefing in lieu of oral
    6 argument. See generally Min. Order (Dkt. 34). The parties submitted Supplemental Trial
    7 Briefs on May 15, 2020. For convenience, the Court will refer to these documents as
    8 “Plaintiff’s Brief” (Dkt. 24), “Plaintiff’s Response” (Dkt. 27), “Plaintiff’s Supplement”
    9 (Dkt. 36), “Defendant’s Brief” (Dkt. 23), “Defendant’s Response” (Dkt. 26), and
   10 “Defendant’s Supplement” (Dkt. 35). References to the Administrative Record are denoted
   11 by numbered documents with the “AET STD” and “AET” prefixes (Dkt. 23-2, Ex. A and
   12 Ex. B, respectively).
   13           This is a review, under the Employee Retirement Income Security Act (“ERISA”),
   14 of Defendant Aetna Life Insurance Company’s (“Defendant”) denial of Plaintiff Nancy
   15 DeVries’s (“Plaintiff”) claim for disability benefits.
   16           The Court issues the following findings of fact and conclusions of law pursuant to
   17 Federal Rule of Civil Procedure 52. To the extent that any findings of fact are included in
   18 the conclusions of law section, they shall be deemed findings of fact, and to the extent that
   19 any conclusions of law are included in the findings of fact section, they shall be deemed
   20 conclusions of law.
   21 II.       FINDINGS OF FACT
   22        A. Plaintiff’s Employment and Insurance Plan
   23 1.      Plaintiff worked for First American as a Senior Business Analyst until she stopped
   24         working on August 19, 2016. [AET 493; Pl.’s Br. at 2; Def.’s Br. at 3.]
   25 2.      Defendant issued group policy number GP-800452 (the “Group Policy”) to First
   26         American to fund long-term disability (“LTD”) benefits under First American’s
   27         welfare benefit plan (the “Plan”). [AET 601.]
   28
                                                      2
Case 8:19-cv-01499-DOC-DFM Document 39 Filed 06/16/20 Page 3 of 24 Page ID #:1251




    1 3.    The Group Policy defines “Total Disability” as follows:
    2           From the date that you first become disabled and until Monthly Benefits
    3           are payable for 24 months, you will be deemed to be totally disabled on
    4           any day if, as a result of a disease or injury, you are unable to perform
    5           with reasonable continuity the substantial and material acts necessary
    6           to pursue your own occupation and you are not working in your own
    7           occupation.
    8           After the first 24 months that any Monthly Benefit is payable during a
    9           period of disability, you will be deemed to be totally disabled on any day
   10           if, as a result of a disease or injury, you are not able to engage with
   11           reasonable continuity in any occupation in which you could reasonably
   12           be expected to perform satisfactorily in light of your age, education,
   13           training, experience, station in life, and physical and mental capacity that
   14           exists within any of the following locations:
   15                a reasonable distance or travel time from your residence in light of
   16                    the commuting practices of your community; or
   17                a distance or travel time equivalent to the distance or travel time
   18                    you traveled to work before becoming disabled; or
   19                the regional labor market, if you reside or resided prior to
   20                    becoming disabled in a metropolitan area.
   21       [AET 429.]
   22 4.    The Group Policy defines “own occupation” as follows: “Any employment, business,
   23       trade or profession and the substantial and material acts of the occupation you
   24       were regularly performing for your employer when your period of disability began.”
   25       The definition “is not necessarily limited to the specific job you performed for your
   26       employer.” [AET 619.]
   27 5.    A claim filed pursuant to the Group Policy “must give proof of the nature and extent
   28
                                                    3
Case 8:19-cv-01499-DOC-DFM Document 39 Filed 06/16/20 Page 4 of 24 Page ID #:1252




    1        of the loss.” Additionally, “Aetna may require copies of documents to support your
    2        claim, including data about any other income benefits. You must also provide Aetna
    3        with authorizations to allow it to investigate your claim and your eligibility for and
    4        the amount of other income benefits.” [AET 615.]
    5      B. Plaintiff’s Disability Claim
    6 6.     On July 25, 2016, Plaintiff visited Dr. Rena Ahuja for “body aches; congestion; upset
    7        stomach; sinus headaches; fatigue & tired.” Dr. Ahuja noted diagnoses of acute
    8        sinusitis, orthostatic hypotension, and fatigue. Dr. Ahuja ordered a number of lab
    9        tests. [AET STD 168-170.]
   10 7.     On August 25, 2016, Plaintiff made another visit to Dr. Ahuja, complaining of a
   11        “sinus infection.” Plaintiff reported fatigue, weakness, nausea, change in stool
   12        consistency, and muscle pain, and noted that she “woke up wiped out,” “couldn’t get
   13        out of bed,” “slept till 1 pm,” and that this had happened multiple times during the
   14        year. Dr. Ahuja diagnosed Plaintiff with chronic sinusitis, fatigue, and
   15        gastroesophageal reflux disease. [AET STD 173-174.]
   16 8.     Plaintiff returned to Dr. Ahuja on September 6, 2016, reporting fatigue, weakness,
   17        sore throat, and swollen glands. Dr. Ahuja listed diagnoses of unspecified chronic
   18        fatigue, chronic fatigue syndrome, weakness, asthenia, osteopenia and other disorders
   19        of bone density and structure, and gastroesophageal reflux disease.
   20        [AET STD 165-166.]
   21 9.     Plaintiff next visited Dr. Ahuja on October 3, 2016, complaining of “fatigue,
   22        weakness, ach[es], [and] insomnia—getting better but still present.” Dr. Ahuja listed
   23        diagnoses of insomnia, unspecified chronic fatigue, chronic fatigue syndrome, and
   24        gastroesophageal reflux. [AET STD 160-161.] Dr. Ahuja reiterated her chronic
   25        fatigue diagnoses and noted a possible Lyme disease diagnosis. [AET STD 165-165.]
   26 10. On October 13, 2016, Plaintiff visited Dr. Ahuja again, reporting “extreme fatigue,
   27        weakness and mm [muscle?] ache and some swelling of the glands.” Dr. Ahuja once
   28
                                                      4
Case 8:19-cv-01499-DOC-DFM Document 39 Filed 06/16/20 Page 5 of 24 Page ID #:1253




    1       again listed diagnoses of chronic fatigue and Lyme disease. [AET STD 164.]
    2 11. Dr. Ahuja referred Plaintiff to Dr. Anjali Vora, who saw Plaintiff on November 10,
    3       2016. Dr. Vora noted that Plaintiff’s lab work indicated low levels of C3 and C4
    4       (immune system proteins), a positive test for Immunoglobin M (“IgM”, an antibody),
    5       normal results for hormones, Vitamin D, thyroid, a normal or “[q]uestionable low”
    6       level of cortisol (a hormone involved, inter alia, in the metabolic and immune
    7       systems), and low levels of Ferritin (a blood protein that contains iron).
    8       [AET STD 136-137.]
    9 12. On November 16, 2016, Plaintiff visited Dr. Ahuja. Dr. Ahuja listed diagnoses of
   10       adrenal gland disorder, abnormalities of plasma proteins, low Ferritin level, and
   11       osteopenia and other disorders of bone density and structure. Dr. Ahuja also noted
   12       Plaintiff as having low FT3 (a thyroid hormone), low Ferritin 19, low C3 and C4, and
   13       unopposed estrogen. [AET STD 171-172.]
   14 13. On November 21, 2016, Plaintiff had another appointment with Dr. Ahuja. Dr. Ahuja
   15       listed diagnoses of fatigue and adrenal gland disorder, and again noted Plaintiff’s low
   16       levels of FT3, Ferritin 19, C3, and C4. [AET STD 118-120.]
   17 14. Plaintiff visited PA Alison Gracom on November 29, 2016. PA Gracom noted
   18       Plaintiff’s low levels of “Complement C3C and C4C . . . elevated estrone, low
   19       testosterone, and low Free T3.” She also noted that Plaintiff had tested positive for
   20       Epstein-Barr Virus, and had taken “an adrenal saliva test that revealed very low
   21       cortisol and also low DHEA [a hormone] levels.” In PA Gracom’s assessment,
   22       Plaintiff was suffering from muscle weakness, menopausal or female climacteric
   23       states, hypothyroidism, hypopituitarism, other adrenocortical insufficiency, iron
   24       deficiency, osteoarthritis of the knee, allergic rhinitis, gastroesophageal reflux
   25       disease, and dry eye syndrome. PA Gracom ordered a variety of additional lab tests.
   26       [AET STD 90-92.]
   27 15. On November 30, 2016, Plaintiff visited Dr. Vora again. Dr. Vora noted lab results
   28
                                                     5
Case 8:19-cv-01499-DOC-DFM Document 39 Filed 06/16/20 Page 6 of 24 Page ID #:1254




    1       with low levels of C3 and C4, and questionable low cortisol levels, possibly
    2       stemming from adrenal insufficiency. Dr. Vora noted that Plaintiff may have had
    3       acute Epstein-Barr Virus “a couple months ago when sick,” and that Plaintiff’s
    4       ongoing fatigue, muscle aches, and sleep disturbance were possibly due to endocrine
    5       issues. Dr. Vora also wrote that Plaintiff’s positive Lyme disease test was a false
    6       positive. Dr. Vora referred Plaintiff to another doctor regarding her low C3 and C4
    7       levels. [AET STD 132-133.]
    8 16. Plaintiff visited Dr. Ahuja on December 6, 2016. Dr. Ahuja listed diagnoses of
    9       adrenal gland disorder, unspecified chronic fatigue, chronic fatigue syndrome, and
   10       defects in the complement system. Dr. Ahuja also listed Plaintiff’s adrenal fatigue,
   11       low FT3, low Ferritin 19, and low C3 and C4. [AET STD 114-115.]
   12 17. Also on December 6, 2016, Dr. Ahuja filled out Aetna’s “Attending Provider
   13       Statement.” Dr. Ahuja noted that Plaintiff “has fatigue, aches, & difficulty
   14       performing tasks at work.” According to Dr. Ahuja, “[Plaintiff] cannot work for 8
   15       consecutive hrs” and “[Plaintiff] has severe fatigue & has trouble working/sitting for
   16       prolonged periods.” Dr. Ahuja explained that Plaintiff was seeing an endocrinologist,
   17       immunologist, and “various specialists” in her treatment plan, and that Dr. Ahuja
   18       expected that Plaintiff could likely see improvement in her condition by the end of
   19       December 2016 and a full recovery by mid-January 2017. [AET STD 196.]
   20 18. On December 29, 2016, on a referral by Dr. Vora, Plaintiff visited Dr. Malika Gupta-
   21       Louis. While many of Dr. Gupta-Louis’s findings were normal, Dr. Gupta-Louis
   22       listed as significant Plaintiff’s levels of Immunoglobins G, M, and A. Dr. Gupta-
   23       Louis also noted Plaintiff’s low levels of C3 and C4, and ordered further lab review.
   24       Dr. Gupta-Louis assessed Plaintiff as having recurrent infections,
   25       hypergammaglobulinemia, allergic rhinitis due to pollen, nasal congestion, and
   26       postnasal drip. [AET STD 124-127.]
   27 19. On January 4, 2017, Plaintiff visited Dr. Ahuja for a complete physical examination
   28
                                                    6
Case 8:19-cv-01499-DOC-DFM Document 39 Filed 06/16/20 Page 7 of 24 Page ID #:1255




    1        (i.e., a routine annual physical). During this visit, Dr. Ahuja recorded that Plaintiff
    2        “feels the same overall,” “felt like immune system is not function [sic] well,” “has
    3        IGG deficiency,” “might need IGG infusions,” and was seeing PA Gracom and an
    4        immunologist. Plaintiff’s physical results were normal and Dr. Ahuja noted that
    5        Plaintiff does “core work / pilates every other day” for exercise. For diagnoses, Dr.
    6        Ahuja listed a “general adult medical examination without abnormal findings,”
    7        selective immunoglobin G deficiency, unspecified adrenal gland disorder,
    8        unspecified chronic fatigue, low Ferritin level, and “[o]ther specified abnormalities of
    9        plasma proteins.” Dr. Ahuja also noted Plaintiff’s adrenal fatigue, low FT3, low
   10        Ferritin 19, low C3, low IgG, osteopenia, anxiety, and a rotator cuff tear.
   11        [AET STD 115-118.]
   12 20. On February 2, 2017, Plaintiff visited PA Gracom. PA Gracom assessed Plaintiff
   13        with unspecified immunodeficiency, other adrenocortical insufficiency, generalized
   14        muscle weakness, unspecified hypothyroidism, iron deficiency, osteoarthritis of the
   15        knee, unspecified allergic rhinitis, and gastroesophageal reflux disease. In her
   16        physical examination of Plaintiff, PA Gracom noted that Plaintiff had an abnormal
   17        result for 14 serotype Immunoglobin G, with an inadequate response to the Prevnar
   18        vaccine. She also described Plaintiff as “consistently tired, and weak.”
   19        [AET STD 87-89.]
   20      C. Defendant’s Review and Denial of Plaintiff’s Claim
   21 21. While pursuing the series of doctor visits listed above, Plaintiff called Defendant to
   22        start a claim for benefits on November 23, 2016. [AET STD 3.]
   23 22. On December 19, 2016, Defendant approved Plaintiff for short-term disability
   24        (“STD”) benefits for the period running from August 26, 2016 through November 21,
   25        2016. The approval was based on Plaintiff’s fatigue, achiness, difficulty performing
   26        tasks, lab work results (such as IgM, white blood cell, and Ferritin levels), and
   27        medications (such as an IV drip and daily iron). Defendant noted that it would need
   28
                                                      7
Case 8:19-cv-01499-DOC-DFM Document 39 Filed 06/16/20 Page 8 of 24 Page ID #:1256




    1       “latest evaluation from immunologist and ortho (Dr[.] Yim) for claim extension.”
    2       Defendant listed Plaintiff as having “No Current Work Capacity.” [AET STD 2, 26,
    3       71.]
    4 23. In a letter dated January 4, 2017, Defendant informed Plaintiff that her STD benefits
    5       were ending on December 29, 2016, and that Defendant was reviewing her claim for
    6       LTD benefits. Defendant explained that “[t]he approval of your STD benefits doesn’t
    7       necessarily mean that you’ll be approved for LTD benefits.” [AET 117-118.]
    8 24. On January 31, 2017, Defendant assigned Plaintiff’s claim to LTD Benefit Manager
    9       Therese Leimback. Ms. Leimback spoke with Plaintiff on the phone and took notes
   10       on their call. Briefly stated, Ms. Leimback noted that Plaintiff felt increasingly run
   11       down until she had no energy, at which point she went to see a doctor; that despite
   12       her doctor visits, Plaintiff was not getting better; that Plaintiff’s tests showed adrenal
   13       fatigue and Lyme disease (the latter of which turned out to be a false positive); that
   14       Plaintiff was continuing to see providers and considered PA Gracom to be her
   15       primary treating provider; that Plaintiff could manage the tasks of “basic day to day
   16       care and living but that is pretty much all she has the energy to do”; that Plaintiff
   17       does “core work and pilates to maintain her back problems”—“[m]ainly stretching
   18       exercises to keep her back from locking up”—“a couple times a week”; and that
   19       Plaintiff was laid off after her position was eliminated. [AET 15.]
   20 25. On February 7, 2017, Ms. Leimback referred Plaintiff’s claim to Client Consultant
   21       Tyler Thornton for a “[p]ending claim assessment of function and/or work capacity.”
   22       [AET 24.]
   23 26. Mr. Thornton noted several of Plaintiff’s lab results, such as low C3 and C4, and her
   24       benign vital signs and physical examinations. Mr. Thornton also recorded Plaintiff’s
   25       IgG results as “benign” despite, e.g., Dr. Ahuja’s findings of IgG deficiency. Mr.
   26       Thornton returned the following assessment of Plaintiff’s file: “There are no findings
   27       demonstrating any other significant injury or illness pathology despite multiple
   28
                                                      8
Case 8:19-cv-01499-DOC-DFM Document 39 Filed 06/16/20 Page 9 of 24 Page ID #:1257




    1       specialist examinations. The reported activity including . . . driving, daily walking
    2       and exertional exercise classes document activity well in excess of sedentary work
    3       requirements.” [AET 29-30.]
    4 27. Ms. Leimback subsequently updated Plaintiff’s file with her lab results from PA
    5       Gracom. [AET 37-45.]
    6 28. On March 3, 2017, Mr. Thornton conducted another review of Plaintiff’s file. He
    7       noted that Plaintiff claimed that “provider notes that she does exercise and walking
    8       regularly are exaggerated and she does only minimal exercise in home and is not able
    9       to take walks . . . she does own cook/clean/ADLs [activities of daily living] and lives
   10       alone however reports fatigue is so severe some days she is not able to get up and
   11       around.” In Mr. Thornton’s assessment, Plaintiff’s file made “no demonstration of
   12       acute or active illness. The reported abnormal immune globulin titer does not
   13       represent present illness of severity to preclude occupational tasks.” Mr. Thornton
   14       did not change his prior determination. [AET 45-46.]
   15 29. In a letter dated March 9, 2017, Ms. Leimback informed Plaintiff that her LTD claim
   16       was denied “because the information we received isn’t enough to show that you
   17       aren’t able to work. . . . The records reviewed show no clinical findings showing
   18       injury or illness pathology despite multiple specialist examinations. The reported
   19       activity including activities of daily living, driving, daily walking and exertional
   20       exercise document activity well in excess of sedentary work requirements. . . . There
   21       was a report of abnormal labs but exam notes from Dr. Gracom demonstrate no acute
   22       or active illness to a severity that would prevent sedentary activity.” Ms. Leimback
   23       explained that Defendant would
   24            review any additional information you care to submit, such as medical
   25            information from all physicians who have treated you for the
   26            condition(s), including but not limited to:
   27                a detailed narrative report for the period August 19, 2016 through
   28
                                                     9
Case 8:19-cv-01499-DOC-DFM Document 39 Filed 06/16/20 Page 10 of 24 Page ID #:1258




     1                   present outlining the specific physical and/or mental limitations
     2                   related to your condition that your doctor has placed on you as far
     3                   as gainful activity is concerned; physician’s prognosis, including
     4                   course of treatment, frequency of visits, and specific medications
     5                   prescribed;
     6                 diagnostic studies conducted during the above period, such as test
     7                   results, X-rays, laboratory data, and clinical findings;
     8                 any information specific to the condition(s) related to your
     9                   disability claim that would assist with the evaluation of your
    10                   disability status; and
    11                 any other information or documents that would assist us with the
    12                   review of your claim.
    13        The letter also explained how to appeal denial and the deadlines for doing so.
    14        [AET 504-506.]
    15      D. Administrative Appeal of Plaintiff’s Claim
    16 30. On March 24, 2017, Plaintiff emailed Defendant to request all of her medical records
    17       and information for her STD and LTD claims. Defendant added a note about this
    18       email to Plaintiff’s case notes. [AET 6.]
    19 31. In a letter dated March 30, 2017, Defendant informed Plaintiff that it was terminating
    20       her claim for STD benefits. The letter explained that “[y]ou may have impairment
    21       however clinical on file does not support impairment from performing sedentary
    22       physical demand level work.” [AET STD 83.]
    23 32. In response to Defendant’s denial, Dr. Ahuja wrote a letter to Defendant dated July
    24       17, 2017. Dr. Ahuja explained that she had seen Plaintiff “multiple times for
    25       symptoms of extreme fatigue, starting July 25, 2016,” and that Plaintiff’s lab results
    26       “Revealed immunodeficiency as well as adrenal fatigue. Therefore, she is unable to
    27       function at a normal capacity that is required of her for an expected work day.” Dr.
    28
                                                     10
Case 8:19-cv-01499-DOC-DFM Document 39 Filed 06/16/20 Page 11 of 24 Page ID #:1259




     1       Ahuja also sought to “clarify incorrect references made in her medical history and
     2       clinical notes regarding her level of physical activity.” Dr. Ahuja explained that the
     3       various references to “core work” and “Pilates” in Plaintiff’s file were misleading.
     4       Although Dr. Ahuja “wanted [Plaintiff] to attempt to increase the intensity of her
     5       exercise to be at the level it was prior to the onset of her illness,” Plaintiff’s “exercise
     6       was not strenuous, but rather a low-intensity exercise such as stretching . . . the
     7       patient is actually doing Yoga-based and Pilates-based stretches as well as a self at-
     8       home exercise program to increase strength and vitality for her back pain and
     9       tightness. These are exercises of low-intensity.” [AET 513.]
    10 33. PA Gracom sent Defendant a letter dated August 2, 2017. PA Gracom explained that,
    11       since she began seeing Plaintiff on November 29, 2016, Plaintiff’s lab results “were
    12       positive for immunodeficiency and adrenal dysfunction. My diagnosis and
    13       observations also concluded that as a result of these medical issues, Ms. DeVries also
    14       exhibited symptoms of Chronic Fatigue Syndrome (formerly, Epstein Barr Virus).”
    15       PA Gracom also explained that she “began treatment of [Plaintiff’s] condition with
    16       Immunoglobulin Therapy during the first week of April, 2017.” PA Gracom attached
    17       to her letter confirmation of Plaintiff’s lab results and verification of her
    18       immunoglobin treatments. [AET 516.]
    19 34. Plaintiff appealed her decision to Defendant in a letter dated August 3, 2017. Plaintiff
    20       recounted her history of doctor visits and lab results and argued that her diagnoses of
    21       immunodeficiency, antibody deficiency, and adrenal fatigue demonstrated her
    22       inability to work. Plaintiff attached several documents to her appeal letter, viz.,
    23       Defendant’s denial letter, Plaintiff’s lab results, two articles on Specific Antibody
    24       Deficiency, Dr. Ahuja’s July 17, 2017 letter, Plaintiff’s CVS prescription for Hizentra
    25       (a medicine for immunodeficiency), PA Gracom’s August 2, 2017 letter, and an
    26       article on immunodeficiency. [AET 495-526.]
    27 35. Defendant assigned Plaintiff’s appeal to Disability Appeal Consultant Ana Molina.
    28
                                                       11
Case 8:19-cv-01499-DOC-DFM Document 39 Filed 06/16/20 Page 12 of 24 Page ID #:1260




     1       Ms. Molina referred the case to Vocational Consultant Cathleen Crovo to determine
     2       the requirements of Plaintiff’s occupation. In case notes dated August 30, 2017, Ms.
     3       Crovo determined that Plaintiff’s occupation as a “Project Director” was classified as
     4       a sedentary physical occupation, which entailed “Lifting, Carrying, Pushing, Pulling
     5       10 Lbs. occasionally. Mostly sitting, may involve standing or walking for brief
     6       periods of time. Plans, directs, and coordinates activities of project are accomplished
     7       within prescribed time frame and funding parameters.” Ms. Crovo’s report also listed
     8       various tasks required in Plaintiff’s work. [AET 72-74.]
     9 36. On September 14, 2017, Ms. Molina referred Plaintiff’s file to PDA, an outside
    10       medical vendor, for an endocrinology peer review. After reviewing the notes of the
    11       office visits detailed above, Dr. Robert Cooper concluded as follows: “The
    12       symptoms/findings do not support an endocrine diagnosis behind the claimant’s
    13       symptoms. There is no credible evidence to support ongoing impairment.” Dr.
    14       Cooper highlighted two lab results (from November 29, 2016 and December 13,
    15       2016) to conclude that Plaintiff had normal thyroid and adrenal gland function. Dr.
    16       Cooper attempted to contact Dr. Ahuja and PA Gracom, but was unable to do so.
    17       [AET 75, 468-473.]
    18 37. On September 25 and 26, 2017, Defendant sent letters, with Dr. Cooper’s report
    19       attached, to Dr. Ahuja and PA Gracom informing them of Dr. Cooper’s findings.
    20       Defendant invited Dr. Ahuja and PA Gracom to respond: “If you disagree with the
    21       reviewer’s conclusions, please respond by indicating which areas of the attached
    22       report you agree with, which areas you disagree with, and any clinical evidence or
    23       observations in support of your opinion that have not already been provided.”
    24       [AET 176-177.]
    25 38. On October 3, 2017, PA Gracom responded to Dr. Cooper’s review. PA Gracom
    26       noted that Dr. Cooper “completely disregarded” Plaintiff’s diagnosis with “Selective
    27       deficiency of Immunoglobulin G Subclasses,” and explained that this diagnosis had
    28
                                                     12
Case 8:19-cv-01499-DOC-DFM Document 39 Filed 06/16/20 Page 13 of 24 Page ID #:1261




     1       been confirmed by Patient’s immunologist, Dr. Gupta-Louis. PA Gracom further
     2       argued that Dr. Cooper improperly dismissed Plaintiff’s adrenal dysfunction. As
     3       PA Gracom explained, “[Plaintiff] had serial salivary cortisol levels on 10/21/16
     4       which show below normal cortisol levels for all but the 8 AM cortisol as well as a
     5       low total cortisol load for the day. The 12/13/16 labs that Dr. Cooper references as a
     6       normal AM cortisol, did not in fact have a cortisol level on them. I am not sure what
     7       normal AM cortisol level he is referencing.” Finally, PA Gracom highlighted
     8       Plaintiff’s “low Free T3 level that was seen on 10/21/16, and remained low on
     9       subsequent testing . . . consistent with Euthyroid Sick Syndrome.” [AET 466.]
    10 39. On October 4, 2017, Dr. Ahuja responded to Dr. Cooper’s report, in relevant part, as
    11       follows: “[Plaintiff] has an immune deficiency with an underlying endocrine disorder
    12       and is undergoing IVIG therapy. The reviewer must take into account her overall
    13       condition to assess this further. She is seeing PA Allison Gracom for treatment.
    14       [AET 465.]
    15 40. On October 23, 2017, Dr. Cooper provided a follow-up report. In preparing the
    16       report, Dr. Cooper conferred with PA Gracom on October 18, 2017. According to Dr.
    17       Cooper’s report, “Ms. Gracom stated that she agreed from that an endocrine
    18       perspective, there was no clear diagnosis leading to restrictions and limitations . . . .
    19       However, she stated the claimant had immunologic deficiency, which primarily was
    20       leading to restrictions and limitations from 08/19/2016 to 06/01/2017, at which time
    21       the immune deficiency improved after treatment with IVIG.” Dr. Cooper concluded
    22       that, “[f]rom an endocrine perspective, there is no credible evidence to support
    23       ongoing impairment. . . . Ms. Gracom and Dr. Ahuja . . . suggest that immunologic
    24       deficiency is a co-morbid diagnosis leading to restrictions and limitations from
    25       08/19/2016 to 06/01/2017. A diagnosis of immunologic deficiency is outside my
    26       realm of endocrine expertise.” [AET 458-461.]
    27 41. Ms. Molina referred Plaintiff’s file to Reliable Review Services, which assigned the
    28
                                                      13
Case 8:19-cv-01499-DOC-DFM Document 39 Filed 06/16/20 Page 14 of 24 Page ID #:1262




     1       review to Dr. J. Thaddaeus Abbott. Dr. Abbott reported that Plaintiff’s “medical
     2       findings do suggest a mild defect in her immune system, but this would not explain
     3       the fatigue the claimant was reporting. Additionally, there was no history of recurrent
     4       infections, only one sinus infection documented, so it is unclear if this abnormal
     5       finding had any clinical significance.” Dr. Abbott noted that Plaintiff consistently
     6       complained about fatigue throughout her course of treatment. Dr. Abbott concluded
     7       that Plaintiff’s file did not support a finding of functional impairment, i.e.,
     8       “limitations in walking, standing, lifting, sitting, driving, fine motor/gross hand
     9       movement, lifting arms above head, etc.,” and that Plaintiff’s subjective complaints
    10       were inconsistent with her level of activity and unsupported “by any examination
    11       and/or diagnostic findings.” Dr. Abbott was unable to reach PA Gracom.
    12       [AET 450-457.]
    13 42. In a letter dated December 7, 2017, Ms. Molina informed Plaintiff that Defendant had
    14       decided to uphold its denial of benefits and that the denial was final and not subject to
    15       further review. The letter explained that the decision was based on the lack of
    16       sufficient evidence of ongoing impairment and the finding of Plaintiff’s “capacity to
    17       perform [her] own occupation, as a Senior Business Analyst, which is a sedentary
    18       physical demand level.” [AET 186-188.]
    19     E. Plaintiff’s Additional Documentation
    20 43. On April 2, 2019, Plaintiff provided information to Defendant about a private
    21       disability insurance policy she had with RiverSource Life Insurance Company
    22       (“RiverSource”), under which RiverSource has continued to find Plaintiff
    23       continuously disabled. Defendant declined to reconsider its decision in light of this
    24       new information, as Defendant’s position is that the Administrative Record in this
    25       matter had long been closed by the time it received Plaintiff’s April 2, 2019
    26       submission. [Pl.’s Br. at 10-11; Def.’s Br. at 14.]
    27
    28
                                                      14
Case 8:19-cv-01499-DOC-DFM Document 39 Filed 06/16/20 Page 15 of 24 Page ID #:1263




     1 II.     CONCLUSIONS OF LAW
     2       A. Legal Standard
     3 44. “In an action tried on the facts without a jury . . . the court must find the facts
     4        specially and state its conclusions of law separately. The findings and conclusions . . .
     5        may appear in an opinion or a memorandum of decision filed by the court.” Fed. R.
     6        Civ. P. 52(a)(1). In a “bench trial on the record,” the reviewing court must “evaluate
     7        the persuasiveness of conflicting testimony” and make findings of fact to determine
     8        whether the plaintiff is disabled under the terms of the policy. See Kearney v.
     9        Standard Ins. Co., 175 F.3d 1084, 1095 (9th Cir. 1999). This review may “consist[]
    10        of no more than the trial judge rereading [the administrative record].” Id.
    11 45. As the parties agree, the present review of Defendant’s denial of ERISA benefits is de
    12        novo. Pl.’s Br. at 15; Def.’s Br. at 14; see also Salomaa v. Honda Long Term
    13        Disability Plan, 642 F.3d 666, 673 (9th Cir. 2009).
    14 46. It is a claimant’s burden, under the Group Policy, to prove disability/disease and
    15        functional impairment resulting therefrom: “Your claim must give proof of the nature
    16        and extent of the loss. Aetna may require copies of documents to support your
    17        claim . . . . You must also provide Aetna with authorizations to allow it to investigate
    18        your claim and your eligibility for the amount of other income benefits. You must
    19        furnish such true and correct information as Aetna may reasonably request.”
    20        AET 615; see also Oster v. Standard Ins. Co., 759 F. Supp. 2d 1172 (N.D. Cal. 2011)
    21        (“In an ERISA action, the plaintiff carries the burden of showing, by a preponderance
    22        of the evidence, that he was disabled under the terms of the Plan during the claim
    23        period.”).
    24 47. The Court notes that the Group Policy does not require “proof” to meet a specified
    25        degree of “objectivity” (such as numerical lab results), nor does it exclude the
    26        presentation and consideration of subjective evidence, such as reports of a claimant’s
    27        symptoms. And as a general matter, the Ninth Circuit has held that a “lack of
    28
                                                      15
Case 8:19-cv-01499-DOC-DFM Document 39 Filed 06/16/20 Page 16 of 24 Page ID #:1264




     1       objective physical findings” does not necessarily justify a denial of benefits; that is, a
     2       disability insurer [may not] condition coverage on proof by objective indicators such
     3       as blood tests where the condition is recognized yet no such proof is possible.”
     4       Salomaa, 642 F.3d at 678.
     5      B. De Novo Analysis of Plaintiff’s Claim
     6 48. The Court concludes, after reviewing the record de novo, that Plaintiff adequately
     7       proved both her disability and functional impairment under the “own occupation” of
     8       the Group Policy’s definition of “Total Disability.”
     9 49. During the first twenty-four months of disability, “total disability” obtains if a
    10       claimant, “as a result of a disease or injury, [is] unable to perform with reasonable
    11       continuity the substantial and material acts necessary to pursue [their] own
    12       occupation and [they] are not working in [their] own occupation.” After twenty-four
    13       months, this definition changes to a more stringent “any occupation” standard, which
    14       need not be reproduced in full here. AET 429.
    15 50. In the denial letter dated December 7, 2017, Defendant explained to Plaintiff that it
    16       found no endocrinological basis for Plaintiff’s “symptoms and complaints of fatigue
    17       and weakness,” and that Plaintiff’s “mild defect in [her] immune system . . . would
    18       not explain the fatigue [she was] reporting.” Defendant found no evidence of
    19       medication side effects in the record “that would support cognitive/functional
    20       impairment” or interfere with Plaintiff’s “activities of daily living.” Defendant noted
    21       that Plaintiff’s “complaints of fatigue and muscle aches . . . did not appear to rise to a
    22       level of impairment,” and that there were not “physical examination findings or
    23       testing results to support ongoing impairment.” Therefore, Defendant concluded “that
    24       you have had the capacity to perform your own occupation, as a Senior Business
    25       Analyst, which is a sedentary physical demand level.” Defendant then quoted the
    26       U.S. Department of Labor’s definition of sedentary work. AET 186-187.
    27 51. The relevant standard, however, is not whether a claimant is unable to perform a
    28
                                                      16
Case 8:19-cv-01499-DOC-DFM Document 39 Filed 06/16/20 Page 17 of 24 Page ID #:1265




     1       sedentary occupation; it is whether a claimant can “perform with reasonable
     2       continuity the substantial and material acts necessary to pursue [the claimant’s]
     3       own occupation.” Substantial and material acts may include a level of physical
     4       activity, but there is no basis for interpreting substantial and material acts as defined
     5       by or limited to the physical activity level of an occupation. See also Sabatino v.
     6       Liberty Life Assurance Co. of Bos., 286 F. Supp. 2d 1222, 1232 (N.D. Cal. 2003)
     7       (“Inability to perform sedentary work is not the definition of disability set forth in the
     8       policy. The relevant definition of disabled in the policy is ‘unable to perform all of
     9       the material and substantial duties of his occupation on an Active Employment basis
    10       because of an Injury or Sickness.’”).
    11 52. Under the proper standard—considering the substantial and material acts of
    12       Plaintiff’s own occupation—Plaintiff demonstrated by a preponderance of the
    13       evidence her disability and functional impairment.
    14 53. As for disability, the administrative record (summarized in the Findings of Fact
    15       above) is replete with evidence that Plaintiff suffers from a disability. Plaintiff
    16       submitted to Defendant numerous laboratory tests with abnormal results, and her
    17       attending physicians repeatedly noted these results and offered diagnoses of
    18       Plaintiff’s condition. Of particular note are diagnoses of unspecified chronic fatigue
    19       and Chronic Fatigue Syndrome.
    20 54. According to the U.S. Centers for Disease Control and Prevention (“CDC”):
    21       “Myalgic encephalomyelitis/chronic fatigue syndrome (ME/CFS) is a disabling and
    22       complex illness” which often prevents people from doing “their usual activities.” The
    23       CDC notes that ME/CFS “changes people’s ability to do daily tasks, like taking a
    24       shower or preparing a meal,” and “often makes it hard to keep a job, go to school, and
    25       take part in family and social life. . . . Researchers have not yet found what causes
    26       ME/CFS, and there are no specific laboratory tests to diagnose ME/CFS directly.
    27       Therefore, doctors need to consider the diagnosis of ME/CFS based on in-depth
    28
                                                      17
Case 8:19-cv-01499-DOC-DFM Document 39 Filed 06/16/20 Page 18 of 24 Page ID #:1266




     1       evaluation of a person’s symptoms and medical history. It is also important that
     2       doctors diagnose and treat any other conditions that can cause similar symptoms.”
     3       Myalgic Encephalomyelitis/Chronic Fatigue Syndrome: What is ME/CFS, CDC,
     4       https://www.cdc.gov/me-cfs/about/index.html (last reviewed July 12, 2018).
     5 55. The CDC explains that “patients with ME/CFS could have illness resulting from
     6       different causes . . . [and] it is possible that two or more triggers might work together
     7       to cause the illness.” The CDC lists five categories of possible causes: infections,
     8       immune system changes, stress affecting body chemistry, changes in energy
     9       production, and possible genetic link. Of particular relevance to the instant case are
    10       (1) the fact that “about one in ten people who become infected with Epstein-Barr
    11       virus . . . will develop a set of symptoms that meet the criteria for ME/CFS”; (2) the
    12       possible link between T-cell irregularity and ME/CFS; and (3) the possible link
    13       between endocrine glands (including the adrenal glands), the hormones they release
    14       (including cortisol), and ME/CFS—although some ME/CFS patients “have lower
    15       levels of cortisol than healthy people, but their cortisol levels are still within the
    16       normal range”; thus, cortisol levels alone cannot be used “to diagnose or treat
    17       ME/CFS.” Myalgic Encephalomyelitis/Chronic Fatigue Syndrome: Possible Causes,
    18       CDC, https://www.cdc.gov/me-cfs/about/possible-causes.html (last reviewed July 12,
    19       2018).
    20 56. As the Ninth Circuit has previously held, “there are no objective tests for” Chronic
    21        Fatigue Syndrome. Salomaa, 642 F.3d at 677. To be diagnosed with Chronic Fatigue
    22        Syndrome,
    23            a patient must meet the following two criteria:
    24                 The patient must have clinically evaluated, unexplained persistent
    25                    or relapsing chronic fatigue that is of new or definite onset (i.e.,
    26                    not lifelong), is not the result of ongoing exertion, is not
    27                    substantially alleviated by rest, and results in substantial reduction
    28
                                                       18
Case 8:19-cv-01499-DOC-DFM Document 39 Filed 06/16/20 Page 19 of 24 Page ID #:1267




     1                   in previous levels of occupational, educational, social, or personal
     2                   activities.
     3                 The patient must have concurrent occurrence of four or more of
     4                   the following symptoms: substantial impairment in short-term
     5                   memory or concentration; sore throat; tender lymph nodes; muscle
     6                   pain; multi-joint pain without swelling or redness; headaches of a
     7                   new type, pattern, or severity; unrefreshing sleep; and post-
     8                   exertional malaise lasting more than 24 hours. These symptoms
     9                   must have persisted or recurred during six or more consecutive
    10                   months of illness and must not have predated the fatigue.
    11       Id. (Defendant does not point to a different definition for unspecified chronic fatigue
    12       or Chronic Fatigue Syndrome in the Group Policy.)
    13 57. Plaintiff has demonstrated by a preponderance of the evidence that she suffers from
    14       clinically evaluated, unexplained, and persistent chronic fatigue of new onset (as of
    15       approximately August 2016). E.g., AET 455 (finding by Dr. Abbott that Plaintiff’s
    16       complaints “were consistently noted throughout the course of treatment . . . [and] the
    17       complaints remain fatigue”). Additionally, Plaintiff has provided sufficient evidence
    18       of tender lymph nodes, e.g., AET STD 90, 136; muscle pain, e.g., AET STD 133,
    19       137, 164; multi-joint pain, e.g., AET STD 136, 164; unrefreshing sleep, e.g.,
    20       AET STD 136, 160-161; and post-exertional malaise, e.g., AET STD 174, 196.
    21 58. At the very least, then, the Administrative Record supports a finding that Plaintiff
    22       suffers from Chronic Fatigue Syndrome. Moreover, given the nature of this condition,
    23       the Court finds Plaintiff’s attending physicians more reliable witnesses than Dr.
    24       Cooper and Dr. Abbott, whom Defendant hired to review Plaintiff’s file. As noted
    25       above, to be properly diagnosed, Chronic Fatigue Syndrome requires careful
    26       examination of a patient’s symptoms and medical history. Plaintiff’s doctors—who
    27       interacted with and examined her over the course of numerous appointments—found
    28
                                                     19
Case 8:19-cv-01499-DOC-DFM Document 39 Filed 06/16/20 Page 20 of 24 Page ID #:1268




     1       that she suffers from unspecified chronic fatigue or Chronic Fatigue Syndrome, and
     2       they were in a far better position to make such a determination than Dr. Cooper or Dr.
     3       Abbott, who had only documents available for review.
     4 59. As for functional impairment, Plaintiff has also proven that her disease or disability
     5       keeps her from performing the substantial and material acts necessary to her own
     6       occupation.
     7 60. First American, summarized the role of a Senior Business Analyst as follows:
     8       “Working with business departments, drive process improvement through seeking out
     9       and identifying opportunities and business process definition by defining and
    10       documenting processes and procedures. Assess and document training needs,
    11       communicate existence of new process. Document business processes, training
    12       procedures, standard operating procedures, project status, etc. Oversees projects for
    13       business departments and/or acts as a liaison/strategic partner between [First
    14       American] and government entities, vendors, corporations, and other [First
    15       American] divisions to define business processes and/or generate, update and create
    16       various products and services. When new processes are identified, may hand off to
    17       Project Management Team for implementation.” AET 493.
    18 61. First American listed the “Essential Functions” of a Senior Business Analyst—i.e.,
    19       “the primary responsibilities and duties of the job”—as follows:
    20                 Identifies work flow and business process requirements and
    21                     related solutions over a complete business process including
    22                     obtaining approvals, documentation, testing and training.
    23                 Conducts business process evaluations, interviewing internal and
    24                     external customers, to gain technical knowledge of business
    25                     requirements.
    26                 Considers the business implications of work flow and processes to
    27                     the current business environment.
    28
                                                      20
Case 8:19-cv-01499-DOC-DFM Document 39 Filed 06/16/20 Page 21 of 24 Page ID #:1269




     1                 Identifies problems, researches alternatives, prepares
     2                   presentations, drives solutions, tests to confirm, gains consensus,
     3                   and implements solutions for multiple processes within multiple
     4                   functions.
     5                 Create reports; research and analyze data and report trends and
     6                   vital information to management/business partner.
     7       First American also noted that the role of Senior Business Analyst typically
     8       requires a B.S. degree or equivalent work experience, and “4-8 years of
     9       directly related experience.” First American also expects a Senior Business
    10       Analyst to mentor and advise “less experience Business Analysts, monitoring
    11       project status,” and to “use[] expertise of other Business Analysts and
    12       leverage[] a wide range of additional resources to define complex business
    13       processes crossing functional areas.” AET 493.
    14 62. Similarly, in Defendant’s notes on Plaintiff’s case, Ms. Crovo summarized Plaintiff’s
    15       job as follows: “Plans, directs, and coordinates activities of designated project to
    16       ensure that goals or objectives of project are accomplished within prescribed time
    17       frame and funding parameters.” Ms. Crovo also listed several tasks involved in
    18       Plaintiff’s employment:
    19                   1. Reviews project proposal or plan to determine time frame,
    20                       funding limitations, procedures for accomplishing project,
    21                       staffing requirements, and allotment of available resources to
    22                       various phases of project.
    23                   2. Establishes work plan and staffing for each for each phase of
    24                       project, and arranges for recruitment or assignment of project
    25                       personnel.
    26                   3. Confers with project staff to outline workplan and to assign
    27                       duties, responsibilities, and scope of authority.
    28
                                                      21
Case 8:19-cv-01499-DOC-DFM Document 39 Filed 06/16/20 Page 22 of 24 Page ID #:1270




     1                    4. Directs and coordinates activities of project personnel to ensure
     2                          project progresses on schedule and within prescribed budget.
     3                    5. Reviews status reports prepared by project personnel and
     4                          modifies schedules or plans as required.
     5                    6. Prepares project reports for management, client, or others.
     6                    7. Confers with project personnel to provide technical advice and
     7                          to resolve problems.
     8                    ...
     9                    May Also Include:
    10                    1. May coordinate project activities with activities of government
    11                          regulatory or other governmental agencies.
    12       AET 73-74.
    13 63. Plaintiff, meanwhile, consistently represented that she suffered from severe fatigue,
    14       sometimes to the degree that she was unable to get out of bed. It is obvious that her
    15       fatigue would impair her ability to carry out the wide array of analytical, strategic,
    16       and managerial tasks that were expected of her in the regular course of her own
    17       occupation as a Senior Business Analyst. Additionally, Dr. Ahuja represented that
    18       Plaintiff “is unable to function at a normal capacity that is required of her for an
    19       expected work day,” AET 513, and explained that Plaintiff “has fatigue, achiness &
    20       difficulty performing tasks at work,” that Plaintiff “cannot work for 8 consecutive
    21       hrs,” and that Plaintiff “has severe fatigue & has trouble working/sitting for
    22       prolonged periods,” AET STD 196.
    23 64. On the other hand, the Administrative Record also contains findings that Plaintiff is
    24       capable of carrying out a sedentary occupation. For example, in his review of the
    25       case, Mr. Thornton concluded as follows: “The reported activity including . . .
    26       driving, daily walking, and exertional exercise classes”—later clarified to be low-
    27       intensity stretching to help alleviate Plaintiff’s back issues—“document activity well
    28
                                                       22
Case 8:19-cv-01499-DOC-DFM Document 39 Filed 06/16/20 Page 23 of 24 Page ID #:1271




     1       in excess of sedentary work requirements.” AET 29-30. Although Mr. Thornton later
     2       acknowledged that Plaintiff “does only minimal exercise in home and is not able to
     3       take walks . . . she does own cook/clean/ADLs [activities of daily living] and lives
     4       alone however reports fatigue is so severe some days she is not able to get up and
     5       around,” this finding did not overturn his prior conclusion. AET 45-46. Similarly, Dr.
     6       Abbott found that Plaintiff’s “complaints including fatigue and weakness are not
     7       consistent with her level of activity,” and that her case file does not “support
     8       limitations in walking, standing, lifting, sitting, driving, fine motor/gross hand
     9       movement, lifting arms above head, etc.” AET 456.
    10 65. These conclusions fail to apply the relevant standard—i.e., whether Plaintiff could
    11       carry out the substantial and material acts necessary to her own occupation. Given the
    12       job description and duties quoted at length above, it is obvious that the substantial and
    13       material acts of Plaintiff’s job go far beyond the minimal physical labor involved in a
    14       sedentary occupation. Rather, Plaintiff’s occupation required Plaintiff to carry out a
    15       variety of mentally taxing responsibilities, such as analyzing and researching work
    16       flow processes, creating and presenting reports, and coordinating with other
    17       personnel. If—as Mr. Thornton acknowledged in Defendant’s own review—Plaintiff
    18       suffers from such severe fatigue that she sometimes cannot even manage the basic
    19       tasks of daily life, it is obvious that Plaintiff’s fatigue would impair her ability to
    20       fulfill the intellectual and interpersonal rigors expected of a Senior Business Analyst,
    21       which far outstrip the demands of the activities of daily living.
    22 66. The Court therefore concludes, on the basis off the Administrative Record, that
    23       Plaintiff proved (1) that she suffers from a disease or disability, and (2) that her
    24       disease or disability functionally impairs her from carrying out the substantial and
    25       material acts necessary to pursue her own occupation. Defendant’s determination to
    26       the contrary was erroneous.
    27
    28
                                                       23
Case 8:19-cv-01499-DOC-DFM Document 39 Filed 06/16/20 Page 24 of 24 Page ID #:1272




     1      C. Extent of the Administrative Record
     2 67. The Court takes no position as to whether Plaintiff’s April 2, 2019 submission should
     3        be included in the Administrative Record, as the Court’s findings of fact, conclusions
     4        of law, and judgment are based solely on those documents that the parties do not
     5        dispute are part of the Administrative Record.
     6 68. The Court shall issue its judgment separately.
     7 III.    CONCLUSION
     8         After considering the parties’ arguments, for the reasons explained above, the Court
     9 HOLDS that Plaintiff shall be awarded past-due benefits, pre-judgment interest, attorneys’
    10 fees, and costs through the “own occupation” period under the Group Policy. The Court
    11 REMANDS the case to the administrator for further deliberation, consistent with this
    12 order and the requirements of ERISA, to determine Plaintiff’s eligibility for further LTD
    13 benefits under the “any occupation” standard. The Parties shall submit a joint proposed
    14 judgment in accordance with this Court’s ruling on or before July 3, 2020.
    15
    16
    17 DATED:        June 16, 2020                        _________________________________
                                                          DAVID O. CARTER
    18
                                                          UNITED STATES DISTRICT JUDGE
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                     24
